 Case 1:20-cv-01541-SB Document 29 Filed 08/13/21 Page 1 of 1 PageID #: 1219




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

MICHAEL AVENATTI,

                   Plaintiff,

             v.
                                                    No. 20-cv-01541-SB
FOX NEWS NETWORK, LLC, et al.,

                   Defendants.


                                     ORDER

   1. Defendants’ Motion to Dismiss [D.I. 11] is GRANTED. Plaintiff Michael
      Avenatti’s claims are DISMISSED WITHOUT PREJUDICE. If Avenatti
      wishes to file an amended complaint, he must do so within thirty days of this
      order.

   2. Defendants’ Motion to Strike [D.I. 15] is DENIED AS MOOT. If Avenatti files
      an amended complaint, Defendants can again move to strike. If they do so,
      Defendants must address whether California’s anti-SLAPP statute applies in
      federal court.



Dated: August 13, 2021

                                           ____________________________________
                                            UNITED STATES CIRCUIT JUDGE
